Citation Nr: 0407246	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a gum infection 
with bumps on the body.

2.  Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 10, 1978 to 
December 4, 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought.  

The Board also notes that entitlement to service connection 
for a gum infection with bumps on the body was denied in the 
above referenced July 2002 rating decision.  The notice of 
disagreement received at the RO in September 2002 is 
interpreted to have included that issue as well as the claim 
for seizures; however, a statement of the case has not been 
promulgated as to the claim for a gum infection.  
Accordingly, the matter is remanded to the RO for disposition 
as appropriate.  Manlincon v. West, 12 Vet App 238 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

A Statement of the Case, issued in March 2003, was limited to 
the claim of entitlement to service connection for a seizure 
disorder.  Although the veteran filed a timely Notice of 
Disagreement, the RO has not issued a Statement of the Case 
on the issue pertaining to a gum infection with bumps on the 
body.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The Board additionally observes that in March 2003 the 
veteran requested a BVA Hearing in Washington, D.C.  Although 
a Hearing was scheduled for September 12, 2003, the veteran 
failed to appear.  However, close inspection of the record 
reveals that the veteran submitted correspondence in July 
2003 prior to that scheduled hearing wherein the veteran 
indicated that he would unable to attend the hearing because 
of health problems and "can this be put on televition 
[sic]".  The Board interprets such correspondence as a 
request that the hearing be changed to a video conference.  

Accordingly to accord due process, the case is REMANDED to 
the RO for the following development:

1.  The RO should issue a statement of 
the case to the veteran and 
representative addressing the issue of 
entitlement to a gum infection with bumps 
on the body.  After completion of the 
above, and after the veteran has been 
given the opportunity to respond thereto, 
the claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.  

2.  The RO should schedule a BVA video 
conference hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 


Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




